Exhibit 10.29

[NitroMed Letterhead]

January 10, 2006

Mr. Gerald Bruce
3465 Byron Drive
Doylestown, PA  18901

Dear Gerald:

I am very pleased to formally offer you the position of Vice President of Sales
for NitroMed Inc. reporting to Mark Pavao, Vice President of Sales and Marketing
for NitroMed Inc.  In this position you will be responsible broadly for
developing and driving sales strategy and results through leadership of a world
class sales team.  You will also be a responsible for providing positive and
influential leadership and counsel internally as part of the NitroMed Inc.
senior management team as well as externally with key stakeholders as
appropriate.

The terms of this offer are as follows:

Annual Base Salary

$220,000 per year paid in 24 equal payments to be reviewed annually.

Annual Performance Bonus

You will be entitled to a bonus target of 50% of your annual salary in
accordance with achievement of goals and objectives.  The size of the bonus
program will be based on the overall NitroMed performance against its major
objectives.  Individual awards will be granted from this bonus pool dependent on
individual achievement.  You will be guaranteed a minimum of a $90,000 annual
bonus for the performance years 2006, 2007 and 2008 to be paid out respectively
in 2007, 2008 and 2009.

Annual Performance Stock Options

You will be eligible to receive an annual stock option grant.  The amount of
options available will be determined by the Board of Directors based on overall
company performance.  Individual awards will be granted from this option pool
dependent on individual achievement.

Cost of Living Adjustment

You will receive a monthly payment of $2,500 for 36 months beginning with your
first month of employment.  These payments are designed to help with your cost
of living transition in conjunction with your move to the Boston area.

Sign On Cash

You will receive a one time payment of $45,000 as a sign on bonus to be paid
within your first 30 days of employment with NitroMed Inc.

Sign On Stock Options

You will be offered an option to purchase 40,000 shares of common stock in the
Company.  The price at which the stock closes on your start date will be the
exercise price of these options.  These


--------------------------------------------------------------------------------


options will vest over four years in equal installments as long as you remain in
the employ of the Company.

Group Benefits:

You will receive comprehensive group health, long term disability, accident and
life insurance benefits and eligibility to participate in NitroMed’s 401K plan.

Leave:

You will be entitled to illness and vacation days consistent with the Company’s
standard policy.  This policy will provide you with four weeks of vacation per
calendar year.

Relocation

Subject to your continued employment, the Company will reimburse you up to a sum
not to exceed $75,000 for relocation related expenses including such things as
moving household contents, buying and selling commissions and temporary
housing.  Pursuant to your conversation with Michael Loberg, CEO, in the event
there is a reasonable situation in which additional funds are needed for a
specific aspect of relocation, the request should be made in writing and will be
reviewed and subject to his approval.

Change of Control

A separate change of control agreement will be provided to you that includes
details relative to key definitions, terms and benefits which will include the
following benefit:  you will be entitled to 2.0 times your salary if the Company
or the employee (you) terminates employment within 12 months of a change of
control event.  The Company is in process of finalizing and establishing these
agreements with the entire NitroMed management team as this offer is being
executed and as such will provide it to you shortly.

Agreements:

As a condition of employment, you will be required to sign the Company’s
Invention and Non-disclosure Agreement and Code of Business Conduct and Ethics.

The commencement date for this position is February 6, 2006.  Please sign a copy
of this letter and return it as acceptance of this offer by January 16, 2006.

Gerald, we look forward to working with you at NitroMed.  It is my wish that
this position allows you to participate in the success of NitroMed and will both
enrich and enhance your career experience.

Sincerely,

/s/ Mark Pavao

 

Mark Pavao

Vice President, Marketing and Sales

 


--------------------------------------------------------------------------------


 

April 24, 2006

 

Mr. Gerald Bruce
3465 Byron Drive
Doylestown, PA  18901

Re: Offer Letter Addendum

 

Dear Gerald:

In addition to the previously executed offer letter, you will be a participant
in the NitroMed Inc. Executive Severance Benefit Pan and Summary Plan
Description.  All terms and conditions apply.

This addendum constitutes an exception for you to Schedule A of the above
referenced plan in that you will be entitled to salary continuation for a period
of twelve (12) months in addition to the following: one times (1X) the average
of your last 2 annual bonus amounts or 1X your existing bonus target or 1X your
existing bonus guarantee whichever of the 3 is higher.  You will also be
entitled to 1X any cost of living payments existing at the time of Severance.

Sincerely,

 

 

 

/s/ Argeris Karabelas

 

 

Argeris Karabelas

 

 

Acting Chief Executive Officer and Chairman

 

 


--------------------------------------------------------------------------------